I dissent. The decision about to be made holds in effect that the plaintiff has a perpetual franchise to maintain a pier as extended at the foot of Forty-third street, city of New York, and that if the city of New York is to be permitted to complete the permanent improvement of its water front it must compensate the plaintiff upon the theory that it owns such a perpetual franchise. In so far as the plaintiff derived the right to maintain a pier from the city through the grant to Lindsley, it has been fully compensated by the award of $24,619, which has been made to it. The claim of plaintiff to a right in the extended pier must, necessarily, rest upon the resolution of the department of docks, passed September 25, 1873, and the resolution of the commissioners of the sinking fund, passed November 14, 1873. Unless these resolutions confer the right which the plaintiff asserts, its claim is without foundation. Assuming (although I think the assumption is at least doubtful) that the department of docks had power to make such a grant as the plaintiff now claims was made, it is apparent from the language of the resolution that no claim of a perpetual franchise can be predicated upon the resolution of the department of docks. This resolution merely authorized the predecessor of the plaintiff to extend the pier westward by a distance of about *Page 422 
300 feet, and to the same width as the pier then existing. This resolution granted a mere license upon payment of $50 "annually in advance as rent for the land under water belonging to the city lying outside of the outer end of the present pier and to be covered by the extension authorized." I do not think it can be claimed with any degree of plausibility that this resolution conferred a perpetual franchise to maintain the extension of the pier. The resolution was not a grant at all, but only a revocable license upon a nominal annual rental. Moreover the right to extend the pier was expressly stated in the resolution to be subject to the following condition, namely: "Provided, however, that when any portion of the land under water belonging to the city, covered by the extension to the pier shall be required by the city for a permanent improvement to the water front, no claim shall be made by said company or its successors for damages or otherwise for any structure or improvement that may be upon the land owned by the city." This resolution further provided that nothing therein contained "shall be considered or construed as awaiver of the title of the city," etc. In the face of the explicit condition that the plaintiff should be permitted to maintain the extension only until the land covered by it "shall be required by the city for a permanent improvement of the water front," there seems to me to be no room for the contention that the plaintiff has acquired a perpetual franchise to maintain the pier as extended. The resolution of the commissioners of the sinking fund referred to merely authorized the department of docks to change the water front plan, and directed that the proposed pier at the foot of Forty-third street should be 60 feet wide. The mere statement of the terms of these resolutions makes it clear that the city reserved its right and title to the land that was covered by the extension of the pier, and that it granted to the plaintiff's predecessor no right in the land, and expressly annexed to the license that it did grant the *Page 423 
condition that the license should be enjoyed only until any portion of the land covered by the extension of the pier shall be required by the city for a permanent improvement of its water front. From 1873 to 1898 the predecessor of the plaintiff paid $100 a year rent for the privilege of maintaining the pier and the extension thereto. In 1898 the pier was abandoned. From that time to the present the pier has been discontinued and no rent at all has been paid to the city. The city has now determined, under its rights specifically reserved in the resolution of the department of docks, under which this plaintiff claims, to permanently improve the water front and to build a pier. The plaintiff, notwithstanding the fact that it has been awarded full value for the taking of its original pier rights derived under the Lindsley grant, and although it has abandoned the pier since 1898, and paid no rent from that time, now asserts a perpetual franchise to the pier as extended. The decision about to be made gives sanction to this claim. The result of the decision will be that the city of New York must pay to the plaintiff, in addition to the sum already awarded, the value of a perpetual franchise to maintain the extension to the pier. In my judgment the claim of the plaintiff is unjust to the city of New York and without any warrant in law to sustain it.
I, therefore, vote in favor of affirming the judgment appealed from.
WILLARD BARTLETT, Ch. J., HISCOCK, CHASE, COLLIN and CARDOZO, JJ., concur with HOGAN, J.; SEABURY, J., reads dissenting opinion.
Judgment reversed, etc. *Page 424